DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of species 1 in the reply filed on 2/18/2021 is acknowledged.
Claims 13 and 14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/18/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the treaded connection, keyed connection and the snap-fit connection required in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the at least one device" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It appears to refer back to the deformable portion and will be interpreted as the deformable portions return when the force applied to them is removed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-9, 11, 12 and 16-21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hestad et al. (US Pub 2008/0161857).
With respect to claim 2, Hestad discloses a tower (See figures 2A and 9 below) for percutaneous rod insertion, the tower comprising: a elongate body (fig 2, 18) including a proximal end (fig 2, top), a distal end (Fig 2, bottom), and a deformable portion (fig 2, 74a and b) disposed between the proximal end and the distal end; the proximal end including a circumferentially closed section (fig 1, 44) forming a complete cylinder portion of the elongate body; the distal end including a first leg (Fig 2, 74a) and a second leg (fig 2, 74b) couplable to a first arm and a second arm (fig 2A, 33), respectively, of a saddle portion of a pedicle screw (fig 2A, 12); and the deformable portion including a pair of deformable leg members (see fig 2A and 9 below) extending proximally from the first leg and the second leg to the proximal end and defining an expandable channel (Fig 9, 40) configured to receive a connecting rod and direct the connecting rod into the saddle portion of the pedicle screw. With respect to claim 3, Hestad discloses wherein the tower defines a central bore (shown by the dotted lines in tower 18) extending along a longitudinal axis from an opening (allowing set screw 72 to be inserted into the saddle) on the proximal end to the distal end forming a passage from the proximal end into the saddle portion of a pedicle screw. With respect to claim 4, Hestad discloses wherein the tower is integrally formed with the saddle portion of the pedicle screw (paragraph 8, guide can be integrally molded to the head of the anchor). With respect to claim 5, Hestad discloses wherein the distal end of the elongate body is frangibly coupled (paragraph 33) to the first arm and the second arm of the pedicle screw. With respect to claim 6, Hestad discloses, wherein a frangible notch (paragraph 33) is formed between each of the first leg and the first arm and the second leg and the second arm. With respect to claim 7, Hestad discloses wherein the distal end is releasably coupled to the saddle portion of the pedicle screw through a mating structure selected from the following list of mating structures: a threaded connection (fig 6, shows a threaded connection); a keyed connection; and a snap-fit connection (fig 3A, shows a snap fit connection). With respect to claim 8, Hestad discloses wherein the expandable channel of the deformable portion is selectively and reversibly movable between a retracted state (fig 11) and an expanded state (fig 9) (fig 9 shows the tower deforming and fig 1 shows the towers returned to their undeformed shape). With respect to claim 9, Hestad discloses wherein the deformable portion is selectively and reversibly movable between the retracted state and the expanded state through application of a distal form (fig 2, 100 can be used to manipulate the towers) on the proximal end of the elongate body. With respect to claim 11, Hestad discloses wherein with the deformable portion in the expanded state the expandable channel includes a central width greater than a proximal width adjacent the proximal end or a distal width adjacent the distal end (downward force would cause the legs to bow outward since the upper portion is a closed shape and the distal end is attached to the saddle).
With respect to claim 12, Hestad discloses a pedicle screw including an extension for percutaneous rod insertion, the pedicle screw comprising: a saddle portion (fig 2, 33) including a first arm and a second arm (See fig 2A below) a cylindrical extension body (fig 2A, 18) including a proximal end (top), a distal end (bottom), and a deformable portion (See fig 9 below) disposed between the proximal end and the distal end; the proximal end including a circumferentially closed section (fig 2, 44) forming a complete cylinder portion of the elongate body; the distal end including a first leg and a second leg (Fig 2, 74a, 74b) frangibly coupled  (paragraph 33) to the first arm and the second arm of the saddle portion of the pedicle screw; and the deformable portion including a pair of deformable leg members (see fig 2A below) extending proximally from the first leg and the second leg to the proximal end and defining an expandable channel (Fig 9, 40) configured to selectively and reversibly move between an expanded state and a retracted state (fig 9 to fig 11). With respect to claim 16, Hestad discloses wherein each one of the pair of deformable leg members is composed of a material (fig 9 shows the material is deformable) that is movable into the expanded state in response to a compressive force applied to the deformable portion along the longitudinal axis and returns to the retracted state when the compressive force is removed from the at least one device (fig 11 shows the legs return to the non-deformed shape). With respect to claim 17, Hestad discloses wherein the pair of deformable leg members is formed from a cylindrical biaxial braid of a polymeric material, metal material or combinations thereof (paragraph 33 discloses the material can be a composite material comprising a metal at an end of the guide and a polymer along its length). With respect to claim 18, Hestad discloses, wherein the cylindrical extension body defines a central bore (Shown by the dotted lines in figure 2A) extending along a longitudinal axis from an opening on the proximal end to the distal end forming a passage from the proximal end into the saddle portion of the pedicle screw.
With respect to claim 19, Hestad discloses a system (See fig 2A and 9 below) comprising: a pedicle screw (fig 2, 12) comprising a saddle housing (fig 2, 33) including a first arm and a second arm (See fig 2A below); and an extension tower (fig 2A, 18) coupled to the saddle housing of the pedicle screw, the extension tower comprising a elongate body that includes a proximal end (top), a distal end (bottom), and a deformable portion (see fig 9 below) disposed between the proximal end and the distal end; wherein the proximal end includes a circumferentially closed section (fig 2, 44) forming a complete cylinder portion of the elongate body; wherein the distal end includes a first leg and a second leg couplable to a first arm and a second arm of the saddle housing of the pedicle screw (See fig 2A below); and wherein the deformable portion includes a pair of deformable leg members (fig 2A, 74a, 74b) extending proximally from the first leg and the second leg to the proximal end and defining an expandable channel (fig 9, 40) configured to receive a connecting rod and direct the connecting rod into the saddle housing of the pedicle screw. With respect to claim 20, Hestad discloses wherein the expandable channel of the deformable portion is selectively and reversibly movable between a retracted state and an expanded state (fig 9 and fig 11 shows the tower moving between a deformed state and a non-deformed state). With respect to claim 21, Hestad discloses wherein the deformable portion is selectively and reversibly movable between the retracted state and the expanded state through application of a distal form (manipulation of tool 100 inserted in the distal end will cause the device to be deformed and downward force will cause the flexible body to expand/bow because the closed proximal end and the attached distal end) on the proximal end of the elongate body.

    PNG
    media_image1.png
    799
    555
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hestad et al. (US Pub 2008/0161857) in view of  Brumfield et al. (US Pat. 6,235,028).
Hestad et al. discloses the claimed invention except for wherein the deformable portion is formed of a biocompatiable shape memory alloy, and wherein the deformable portion is selectively and reversibly movable between the retracted state and the expanded state through application of heat.
Brumfield discloses deformable guide portions being formed of a biocompatiable shape memory alloy (col. 4, ll. 18), and wherein the deformable portion is selectively and reversibly movable between the retracted state and the expanded state through application of heat (col. 4, ll. 20-25) to allow the surgeon to selectively and easily change the guide between different configurations (col. 2 ll. 24-27).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the device of Hestad to form the deformable portions out of a biocompatiable shape memory alloy, and wherein the deformable portion is selectively and reversibly movable between the retracted state and the expanded state through application of heat in view of Brumfield in order to allow the surgeon to selectively and easily change the guide between different configurations.
Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hestad et al. (US Pub 2008/0161857) in view of  Bishop et al. (US Pub 2010/0145267).
With respect to claim 15, Hestad discloses the claimed invention except for wherein each one of the pair of deformable leg members is composed of a material that is movable into the expanded state in response to a current directed through the deformable portion and returns to the retracted state when the current is removed from the deformable portion.
Bishop discloses a guide formed of a material (paragraph 30) that that is movable into the expanded state in response to a current directed through the deformable portion and returns to the retracted state when the current is removed from the deformable portion (paragraph 30, electricity applied to change the shape of the sheath) to allow for the structure to return to its original shape using shape memory characteristics (paragraph 30). 
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the device of Hestad to form the deformable portions out of a material that is movable into the expanded state in response to a current directed through the deformable portion and returns to the retracted state when the current is removed from the deformable portion in view of Bishop in order to allow for the structure to return to its original shape using shape memory characteristics.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110196429 A1 discloses a rod guiding system with legs that bow outward
US 20090222044 A1 discloses a rod guiding system with legs that bow outward
US 20080275456 A1 discloses a rod guiding system with towers having various connection means
US 20080262318 A1 discloses a rod guiding system with legs that bow outward
US 20060276803 A1 discloses a rod guiding system
US 8251901 B2 discloses a rod guiding system with legs that bow outward
US 20090221878 A1 discloses a rod guiding system with legs that bow outward

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773